





CINCINNATI BELL INC.

2018 - 2023 BUSINESS VALUE AWARD AGREEMENT


This Business Value Award Agreement (the “Award” or this “Agreement”) is made
between Cincinnati Bell Inc. (the “Company” and, together with all of its
subsidiary corporations and organizations, the “Employer”) and              (the
“Employee”) and is effective as of May 1, 2018 (the “Effective Date”). By
signing this Agreement, the Company and the Employee each agree to all of the
terms of this Agreement.


1.
Business Value Award



The Compensation Committee of the Company’s Board of Directors (the “Committee”)
hereby, on behalf of the Company and subject to the Employee signing this
Agreement and thereby agreeing to all of the terms of this Agreement, agrees
that, to the extent required by and in accordance with the terms of this
Agreement, the Company shall pay an amount in cash equal to no more than the
value of a specified number of Points to or with respect to the Employee.


A “Point” is a measure that is used to determine the amount of cash, if any,
that will be distributed to or with respect to the Employee under this Award in
the event of a Qualifying Transaction that occurs before May 1, 2023. The value
of each Point is equal one tenth of one percent (.1% or .001) of the Award Pool
Amount.


2.
Definitions



The terms used in this Award shall have the meanings indicated below.


2.1
“Award Grant Date” means the Effective Date of this Award to the Employee.



2.2
“Award of Points” means this Award to the Employee of      Points.



2.3
“Award Pool Amount” means ten percent (10%) of the Net Value Created by the IT
Segment.



2.4
“Board” means the Board of Directors of the Company.



2.5
“Code” means the Internal Revenue Code of 1986, as amended.



2.6
“Committee” means the Compensation Committee of the Board.



2.7
“Disability” means the Committee’s determination that the Employee’s employment
has terminated because the Employee is unable to perform all of the duties of
the Employee’s then current position with the Employer because of a physical or
mental condition and that such inability to perform such duties is reasonably
expected to be permanent. In order to make such a determination of the
Employee’s disability, the Committee may in its discretion require that the
Employee’s condition of disability at the time of such termination of employment
be certified to by a physician chosen or approved by the Committee or that the
Employee present evidence that the Employee has been determined by the U.S.
Social Security Administration to have been disabled at the time of such
termination of employment.



2.8
“Employment Agreement” means any written employment agreement between the
Company and the Employee.



2.9
“Expiration Date” means the date this Award expires, and shall occur on the
earliest of: (a) the date the Employee’s employment with all Employer entities
terminates (except as otherwise specifically provided in paragraph 4 of this
Award); (b) May 1, 2023; (c) the date on which a “Change in Control” occurs for
purposes of the LTIP, as such term is defined and determined under the LTIP; or
(d) the date of a Qualifying Transaction; provided, however, that the Employee
will retain the right to any Award payment triggered by a Qualifying
Transaction, if any, that causes the Award to expire.



2.10
“IT Segment” means the Company’s IT Services and Hardware business, which is
held as of January 23, 2018, by CBTS LLC and its subsidiaries, and includes
businesses acquired subsequent to January 23, 2018, and properly allocable to
the Company’s IT Services and Hardware business pursuant to accounting
practices.



2.11
“IT Segment Transaction” means the consummation of any transaction (including an
asset sale, stock sale, merger, initial public offering, spin-off, split-off or
similar stock distribution) that results in at least 51% of the fair market
value of the assets or equity of the IT Segment (determined at the time of the
transaction by the Committee in good faith in its discretion) ceasing to be
owned by the Company or any of its affiliates.



2.12
“LTIP" means the Cincinnati Bell Inc. 2017 Long-Term Incentive Plan.



2.13
“Net Value Created by the IT Segment” means the Transaction Value of the IT
Segment, minus: (a) $211,000,000, which represents the investment of the Company
and its subsidiaries in OnX Holdings LLC and its subsidiaries and Suntel
Services Inc. and its subsidiaries; and (b) other IT Segment inorganic
investments by the IT Segment or by the Company properly allocable to the IT
Segment pursuant to accounting practices, based on the amount paid or invested
by the Company and its subsidiaries as detailed in definitive purchase or merger
agreements.



2.14
“Qualifying Transaction” means an IT Segment Transaction that occurs before May
[•], 2023; provided that if an IT Segment Transaction (or such transaction along
with another transaction or transactions occurring simultaneously or within 30
days of each other considered in the aggregate) results in at least 51% of the
fair market value of the assets or equity of the Employer that are not part of
the IT Segment ceasing to be owned by the Employer, then such transaction shall
not constitute a Qualifying Transaction.



2.15
“Retirement” means the Employee’s termination of employment with the Employer:
(a) more than two years after the Employee’s Award Grant; (b) other than by
reason of the Employee’s fraud, misappropriation or embezzlement, gross
insubordination, failure to perform in good faith the Employee’s assigned
duties, or any other reason for which a termination of employment would be
deemed for “cause” under any Employment Agreement; and (c) after the Employee
has attained at least age 55 and completed at least 10 years of employment with
the Employer.



2.16
“Transaction Value of the IT Segment” means the total amount paid or payable at
any time (including amounts initially escrowed that are not contingent on any
event other than the passage of time) directly or indirectly, to, or for the
benefit of, the Employer and/or its shareholders, as a result of an IT Segment
Transaction, as determined by the Committee taking into account (without
duplication):

a.
cash; plus

b.
equity or debt securities or other equity interests (at their value as of the IT
Segment Transaction date); plus

c.
the face amount of any debt of the Employer that is customarily not included in
working capital, that is (A) in a sale of assets, assumed or repaid by buyer(s)
in connection with the IT Segment Transaction, or (B) in any IT Segment
Transaction other than a sale of assets, assumed or repaid by buyer(s) or
remaining on the balance sheet of an IT Segment entity after the IT Segment
Transaction; plus

d.
if any real properly owned by the Employer is leased to the purchaser, an
affiliate of the purchaser or to a third party in a transaction that is in any
way related to the IT Segment Transaction (including any sale-leaseback
transaction with a third party), an amount equal to the aggregate lease payments
for the term of such lease; plus

e.
any other payments made to the Employer or to any of its shareholders in
connection with the IT Segment Transaction.



No future potential payments that are contingent upon performance or upon the
occurrence of certain future events (whether or not held in escrow), shall be
included in the “Transaction Value of the IT Segment.”


3.
Payment of and Conditions for Award



Subject to the provisions of this paragraph 3, upon the occurrence of a
Qualifying Transaction prior to the Expiration Date, and provided that the
Employee satisfies the conditions described in paragraphs 4 and 5 below, the
Company shall pay or cause an Employer entity to pay, after the consummation of
such Qualifying Transaction (and in no event later than March 15 of the calendar
year after the calendar year in which the Qualifying Transaction occurs), to the
Employee (or the Employee’s beneficiary) an amount in cash equal to (a) .001,
multiplied by (b) the number of Points awarded under paragraph 2.2 of this
Agreement, and further multiplied by (c) the Award Pool Amount. In the event no
Qualifying Transaction occurs prior to the Expiration Date, no payment shall be
made to the Employee under this Award, and this Agreement shall terminate
without any payment to the Employee. However, if as of May [•], 2023 this Award
has not otherwise expired and the Company has entered into a definitive
agreement for a transaction that would constitute a Qualifying Transaction if it
were consummated by May [•], 2023, the Expiration Date will be extended and the
Committee will deem such transaction to be a Qualifying Transaction if the terms
of such definitive agreement, as amended, are in fact consummated.


Payment under this Award shall not be made to the extent that it would duplicate
any amount that becomes payable to the Employee pursuant to LTIP awards as a
result of a Qualifying Transaction. Therefore, notwithstanding any other
provisions of this Agreement, payment under this Award shall be reduced if
necessary in the event that a Qualifying Transaction is also a Change in Control
as defined under the LTIP. If prior to the date that payment would otherwise be
made under this Award, it is determined that the Employee has or will receive
payments (whether in cash, stock, or a combination of the two) under LTIP awards
due to a Qualifying Transaction (“LTIP payments”) that equal or exceed the
payment that would otherwise be due under this Award, no payment shall be made
under this Award. If prior to the date that payment is made under this Award, it
is determined that the Employee has or will receive LTIP payments that are less
than the payment that would otherwise be due under this Award, payment under
this Award shall be reduced by the amount of such LTIP payments. The Committee
has the power and sole discretion to make any such adjustments.


To illustrate the terms of this paragraph 3, if there is a Qualifying
Transaction (that is not a Change in Control as defined under the LTIP), the
Employee’s award is 30 Points, and the Net Value Created by the IT Segment is
one hundred million ($100,000,000), then the Award Pool is $10,000,000, and the
cash award payable to the Employee (subject to the other terms of this Award) is
.001 x 30 x $10,000,000, or $300,000. The payment shall be made on a date
determined by the Company that is no later than March 15th of the calendar year
after the calendar year in which the Qualifying Transaction occurs.


Alternatively, if the above Qualifying Transaction is a Change in Control as
defined under the LTIP and results in LTIP payments in the amount of $200,000,
then the cash award payable to the Employee (subject to the other terms of this
Award) is $100,000 ($300,000 as calculated above minus the $200,000 that becomes
payable under the LTIP awards due to the Qualifying Transaction).


4.
Employment Condition (Applies Regardless of any Employment Agreement Terms)



Notwithstanding any other term of this Award or of any Employment Agreement,
this Award expires immediately when the Employee is no longer employed by any
Employer entity, except that if the Employee’s employment with all Employer
entities terminates due to the Employee’s death, Disability, or Retirement prior
to the date of a Qualifying Transaction, the Employee will continue to be
treated as actively employed by the Employer for purposes of this Award until
the Expiration Date, determined without regard to continued employment, provided
that the Employee does not violate any non-compete or other agreement with the
Employer (including but not limited to the provisions of paragraph 5). In the
event of any such violation, this Award will be forfeited immediately, and no
amount will be due or paid to the Employee (or the Employee’s beneficiary)
pursuant to this Award.


For all purposes of this Agreement, the Employee’s employment with the Employer
will be deemed to have terminated when the Employee’s status as an employee on
an active employee payroll maintained by the Employer for payment and
withholding purposes ends.


5.
Nondisclosure and Non-Competition Condition



The provisions of this paragraph 5 shall apply in addition to (and not in lieu
of) the provisions of any Employment Agreement or other agreement between the
Employer and the Employee that relate to confidentiality, nondisclosure,
non-competition, non-interference, or non-solicitation. Any such provisions
remain in full force and effect and may be expanded, but not diminished, by this
paragraph.


If the Employee violates the provisions of this paragraph 5 or any other
non-compete or other agreement with the Employer, this Award will be forfeited
immediately, and no amount will be due or paid to the Employee (or the
Employee’s beneficiary) pursuant to this Award.


At any time prior to the date on which payment is made under this Award or this
Award expires with no payment due (or if this period is unenforceable by law,
then for such period as shall be enforceable), the Employee will not engage in
any business offering services related to the current business of the Employer,
whether as a principal, partner, joint venturer, agent, employee, salesman,
consultant, director or officer, where such position would involve the Employee
in any business activity in competition with the Employer. This restriction will
be limited to the geographical area where the Employer is then engaged in such
competing business activity or to such other geographical area as a court shall
find reasonably necessary to protect the goodwill and business of the Employer.
At any time prior to the date on which payment is made under this Award or this
Award expires with no payment due (or if this period is unenforceable by law,
then for such period as shall be enforceable), the Employee will not interfere
with or adversely affect, either directly or indirectly, the Employer’s
relationships with any person, firm, association, corporation or other entity
which is known by the Employee to be, or is included on any listing to which the
Employee had access during the course of employment, as a customer, client,
supplier, consultant or employee of the Employer; and the Employee will not
divert or change, or attempt to divert or change, any such relationship to the
detriment of the Employer or to the benefit of any other person, firm,
association, corporation or other entity.
At any time prior to the date on which payment is made under this Award or this
Award expires with no payment due (or if this period is unenforceable by law,
then for such period as shall be enforceable), the Employee shall not, without
the prior written consent of the Employer, accept employment, as an employee,
consultant or otherwise, with any company or entity which is a supplier of the
Employer.
The Employee will not, at any time prior to the date on which payment is made
under this Award or this Award expires with no payment due, induce or seek to
induce any other employee of the Employer to terminate his or her employment
relationship with the Employer.
The Employee acknowledges and agrees that the terms of this Award are
confidential, and the Employee shall not at any time disclose the terms of this
Award to anyone other than the Employee’s spouse or attorney (and only provided
that such individuals agree to and in fact do maintain the confidentiality of
this Award).


The Employee acknowledges and agrees that the covenants, restrictions,
agreements and obligations set forth in this paragraph 5 are founded upon
valuable consideration and are reasonable in duration and geographic scope. The
time period and geographical area set forth in this paragraph 5 are each
divisible and separable, and, in the event that the covenants not to compete
and/or not to divert business or employees contained therein are judicially held
invalid or unenforceable as to such time period and/or geographical area, they
will be valid and enforceable in such geographical area(s) and for such time
period(s) which the court determines to be reasonable and enforceable. The
Employee agrees that in the event that any court of competent jurisdiction
determines that the above covenants are invalid or unenforceable to join with
the Employer in requesting such court to construe the applicable provision by
limiting or reducing it so as to be enforceable to the extent compatible with
the then applicable law. Furthermore, it is agreed that any period of
restriction or covenant hereinabove stated shall be extended by any period of
violation or period of time required for litigation or arbitration to enforce
such restrictions or covenants.
6.
Code Section 280G



Notwithstanding any other provision in this Agreement or any Employment
Agreement, in the event that it is determined (by the reasonable computation of
an independent nationally recognized certified public accounting firm that shall
be selected by the Company (the “Accountant”) that the aggregate amount of the
payments, distributions, benefits and entitlements of any type payable by the
Employer to or for the benefit of the Employee (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
“change in control” within the meaning of Section 280G of the Code), in each
case, that could be considered “parachute payments” within the meaning of
Section 280G of the Code (such payments, the “Parachute Payments”) that, but for
this paragraph (and, if applicable, the provisions of any Employment Agreement
that relate to Section 280G of the Code) would be payable to the Employee,
exceeds the greatest amount of Parachute Payments that could be paid to the
Employee without giving rise to any liability for any excise tax imposed by Code
Section 4999 (or any successor provision thereto) or any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest or penalties, collectively
referred to as the “Excise Tax”), then the aggregate amount of Parachute
Payments payable to the Employee shall not exceed the amount which produces the
greatest after-tax benefit to the Employee after taking into account any Excise
Tax to be payable by the Employee. For the avoidance of doubt, this provision
shall reduce the amount of Parachute Payments otherwise payable to the Employee,
if doing so would place the Employee in a more favorable net after-tax economic
position as compared with not reducing the amount of Parachute Payments (taking
into account the Excise Tax payable in respect of such Parachute Payments). Any
such reduction shall be applied (i) first against cash payments which are
included in full as Parachute Payments, (ii) second from equity awards which are
included in full as Parachute Payments, (iii) third from cash payments which are
partially included as Parachute Payments and (iv) fourth from equity awards that
are partially included as Parachute Payments, in each instance provided that
Section 409A of the Code is complied with and the payments to be made later in
time are to be reduced before payments to be made sooner in time.


7.
Beneficiary



For all purposes of this Agreement, the Employee’s “beneficiary” shall be the
person or entity designated by the Employee, in a writing delivered prior to the
Employee’s death to the Company’s Corporate Secretary, to be the Employee’s
beneficiary under this Agreement. Should the Employee die prior to designating a
beneficiary, then the Employee’s beneficiary for purposes of this Agreement
shall be deemed to be the Employee’s surviving spouse or, if none, the
Employee’s estate.


8.
Employment Agreement of No Effect on Award



Except as provided in paragraphs 4 and 5 above, the provisions of any Employment
Agreement shall have no effect on this Award. By entering into this Agreement,
the Employee and the Company agree to waive, modify, and nullify (with respect
to this Award) the terms of any Employment Agreement that would require the
Company to make any payment with respect to this Award (that is not otherwise
due under the terms of this Award) or would require that the Employee be deemed
to be employed by the Employer until a date later than the actual date on which
the Employee’s employment with the Employer terminates for purposes of
determining the extent to which the Employee’s rights under this Agreement will
be forfeited.


9.
Payment in Cash



For all purposes of this Agreement, the Company shall be deemed to have paid
cash to the Employee (or the Employee’s beneficiary) pursuant to this Agreement
as of any date by delivering a cash payment in any commercially acceptable form
or depositing such amount into an account specifically identified by the
Employee (or the Employee’s beneficiary).


10.
Withholding Requirements



The Employer shall satisfy all federal, state, and local tax withholding
requirements related to the Company’s payment of any cash pursuant to this
Agreement. The Company shall satisfy such tax withholding requirements by,
without any advance notice having to be given to the Employee (or the Employee’s
beneficiary), withholding an amount sufficient to meet such requirements from
any amounts payable to or with respect to the Employee by the Employer,
including from amounts payable other than by reason of this Agreement.


11.
Regulatory Compliance



Notwithstanding any other provision of this Agreement, cash may be distributed
by the Company under this Agreement at any time only upon full compliance with
all then-applicable requirements of law. This Award is intended to be a
short-term deferral exempt from Code Section 409A and shall be construed in
accordance with such intent. Notwithstanding the foregoing, the Employer does
not represent or warrant that this Award complies with any provision of federal,
state, local or other tax law. The Employer has no responsibility for the tax
treatment of the Award and the Employee shall be solely responsible for all tax
consequences relating to this Award.


12.
Notices



Any notice to the Company relating to this Agreement must be in writing and
delivered in person or by registered mail to the Company at the following
address, Cincinnati Bell Inc., 221 East Fourth Street, Cincinnati, Ohio 45202,
Attention: Corporate Secretary, or at such other address as the Company has
designated by notice. Any notice to the Employee or other person or persons
succeeding to the Employee’s interest must be delivered to the Employee or such
other person or persons at the Employee’s address on record with the Company for
payroll purposes or such other address as is specified in a notice filed with
the Company.


13.
Administration



This Agreement shall be administered and interpreted by the Committee. The
Committee shall have full power and express discretionary authority to
administer and interpret the Agreement; to make all factual determinations under
the Agreement; to correct any defect, supply any omission or reconcile any
inconsistency in this Agreement; and to take any and all other actions it deems
necessary or advisable with respect to the administration of the Agreement. Any
dispute or disagreement which arises under, as a result of, or in any way
relates to the interpretation or construction of this Agreement shall be
determined by the Committee. The Employee hereby agrees to accept any such
determination as final, binding, and conclusive for all purposes.


14.
Successors



All rights under this Agreement are personal to the Employee and are not
transferable except that, in the event of the Employee’s death, such rights are
transferable to the Employee’s legal representatives, heirs, or legatees. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns and the Employee and the Employee’s legal
representatives, heirs, and legatees.


15.
Funding; Obligations of the Company; and Limitation on Rights 



The liability of the Company under this Agreement is limited to the obligations
set forth herein. No term or provision of this Agreement shall be construed to
impose any liability on the Company in favor of the Employee with respect to any
loss, cost, or expense which the Employee may incur in connection with or
arising out of any transaction in connection with this Agreement. This Award is
unfunded. The Company is not required to and shall not establish any special or
separate fund or make any other segregation of assets to assure payment
hereunder. Nothing contained in this Agreement and no action taken hereunder
shall create or be construed to create a fiduciary relationship between the
Company and the Employee. Under no circumstances shall the Employee or any other
person acquire any property interest in any specific assets of the Company. To
the extent that the Employee or the Employee’s beneficiary acquires a right to
receive payment hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.


16.
No Guarantee of Employment



The granting of this Agreement to the Employee does not constitute a contract of
employment and does not give the Employee the legal right to be continued as an
employee of the Employer. The Employer may deal with the Employee and the terms
of the Employee’s employment as if this Agreement did not exist.


17.
Clawback Rights.



This Award is subject to any compensation, clawback and recoupment policies that
may be applicable to employees of the Employer, as in effect from time to time
and as approved by the Board or Committee, whether or not approved before or
after the Effective Date.


18.
Governing Law



This Agreement will be governed by and interpreted in accordance with the laws
of the State of Ohio, without giving effect to any choice or conflict of law
provision that would cause the application of the laws of any jurisdiction other
than the State of Ohio to apply.


19.
Entire Agreement



This Agreement supersedes any other agreement, whether written or oral and
including any Employment Agreement, that may have been made or entered into by
the Employer and the Employee relating to this Award. Further, this Agreement
constitutes the entire agreement by the parties with respect to this Award, and
there are no agreements or commitments except as set forth herein.


20.
Amendments and Adjustments



The Committee unilaterally may amend this Agreement at any time to correct any
defects or ambiguities or comply with applicable law. In addition, the Committee
unilaterally may amend this Agreement to make any equitable adjustment that it
deems necessary due to a change in the structure or organization of the Company
or any of its subsidiaries or due to any unforeseen or extraordinary event or
circumstance. Any such adjustments shall be made in such manner as the Committee
deems appropriate in its sole discretion in order to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under this
Award.


21.
Captions; Counterparts



The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.


IN ORDER TO GRANT THIS BUSINESS VALUE AWARD, the Company and the Employee have
caused this Agreement to be duly executed as of the dates noted below and, by
signing below, agree to all of the terms of this Agreement.


EMPLOYEE                        CINCINNATI BELL INC.




By                     
[Name]    Phillip R. Cox, Chairman




Date:                             Date:     May 1, 2018            





